107 F.3d 871
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William D. SMITH, Plaintiff-Appellant,v.CITY OF LONDON;  Council of the City of London;  EdwardMcFadden, Individually and in his official capacity;  BruceYandell, Troy Rudder, Sharon Parsons, William Azbill, andDr. Samuel Tyree, in their official capacities, Defendants-Appellees.
No. 95-6578.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1997.

Before:  KENNEDY, NELSON, and GODBOLD,* Circuit Judges.
PER CURIAM.


1
This is a civil rights case in which the plaintiff, William D. Smith, alleges that his employment as police chief of the City of London, Kentucky, was terminated without due process of law.  According to Mr. Smith, then-Mayor Edward McFadden filed charges against Smith, thereby triggering the procedural protections of Ky.Rev.Stat. § 15.520.  That statute establishes procedures for the initiation and investigation of complaints against police officers and rules for the conduct of hearings on such complaints.


2
Mr. Smith sued the City, City Council, former Mayor McFadden, and five members of the Council, alleging that he was denied the pretermination hearing required by § 15.520.  Citing McCloud v. Whitt, 639 S.W.2d 375 (Ky.Ct.App.1982), the defendants responded that § 15.520 was not implicated because no formal charges were filed against Mr. Smith.  His employment, the defendants said, was therefore terminable at will by the mayor.  The district court (Coffman, J.) agreed and entered summary judgment for the defendants.  Mr. Smith then perfected a timely appeal.


3
Having studied the record and the briefs of the parties, and having had the benefit of oral argument, we are satisfied that the issues were correctly decided in the district court.  The judgment of the district court is AFFIRMED for the reasons stated by Judge Coffman in her memorandum opinion and order of June 5, 1995.



*
 The Honorable John C. Godbold, United States Circuit Judge for the Eleventh Circuit, sitting by designation